Citation Nr: 0605874	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  98-04 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1972 
to July 1976.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied the veteran's claims for service 
connection for migraine headaches and for a rating higher 
than 10 percent for neurodermatitis, lichen simplex.

In his January 1998 statement (accepted by the RO as his 
notice of disagreement (NOD)), the veteran requested a 
personal hearing at the RO.  He then decided to forgo the 
hearing in favor of a September 1998 informal conference 
hearing.  He later reiterated his request for a personal 
hearing, and his hearing was scheduled for March 2001; 
however, in a February 2001 statement he withdrew this 
request.

In April 2004, the Board denied the veteran's claim for a 
higher rating for his service-connected dermatological 
condition.  The Board then remanded the remaining claim for 
service connection for migraine headaches to the RO 
(via the Appeals Management Center (AMC) in Washington, DC), 
for further development that included a more comprehensive VA 
examination.  Following completion of the requested actions, 
in its December 2005 supplemental statement of the case 
(SSOC), the AMC continued the denial of service connection 
for migraines and returned the case to the Board for further 
appellate review.




FINDINGS OF FACT

1.  The RO has provided the veteran with thorough and 
detailed notice regarding the procedures under the Veterans 
Claims Assistance Act (VCAA) for the evidentiary development 
of the claim for service connection for migraine headaches. 
Moreover, all relevant evidence necessary for an equitable 
disposition of this claim has been obtained.  

2.  There is no evidence of a condition involving migraine 
headaches either during service or manifested to a 
compensable degree within one-year of discharge from service.

3.  The record also does not include any competent evidence 
establishing a causal relationship between the veteran's 
currently diagnosed migraine headaches and his active 
military service.  


CONCLUSION OF LAW

The veteran's migraine headache condition was not incurred or 
aggravated during service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303, 3.307, 3.309, 3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  
The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim, and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In accordance with the duty to notify the veteran of the 
procedures for the evidentiary development of claim under the 
VCAA, the RO has issued an October 2002 notice letter to the 
veteran, and the AMC has issued to him correspondence dated 
in April 2004 and February 2005.  In the October 2002 letter, 
the RO placed the veteran on notice as to the additional 
evidence and information necessary to substantiate his claim.  
Moreover, that correspondence apprised him as to the evidence 
and information he was expected to provide, and that which VA 
would seek to provide on his behalf.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  The information contained 
therein was enough to meet at least the first three elements 
set forth above as to what constitutes sufficient notice.  

The veteran then received a second VCAA notice letter dated 
in April 2004, which contained information substantially 
similar to that already provided in the initial 
correspondence.  The letter also specifically informed him as 
to the kind of evidence that would be most helpful to 
substantiate his claim for service connection (dates and 
locations of medical treatment in service, statements from 
persons who knew him in service, employment physical 
examinations, etc.).  
  
The most recent notice letter, issued in February 2005, 
contained essential information as to what was needed to 
substantiate the veteran's claim, and identified whose 
responsibility - his or VA's, it was to obtain supporting 
evidence.  It also included language requesting that he 
provide any additional evidence in his possession pertaining 
to the claim.  Thus, this correspondence met all of the 
content requirements for adequate VCAA notice, including the 
fourth and final element noted above.  

Additional relevant notice documents in this case include the 
March 1998 statement of the case (SOC), and numerous SSOCs 
(dated from February 2001 to December 2005).  The March 1998 
SOC, in particular, included citation to 38 C.F.R. § 3.159  -
- the regulation that sets forth the procedures by which VA 
will assist a veteran in the development of a claim for 
compensation benefits.  

Accordingly, based upon consideration of the above documents, 
the veteran has received the requisite notice of the 
provisions set forth under the VCAA for the development of 
his claim.  See Pelegrini II, 18 Vet. App. at 120-21; 
38 C.F.R. § 3.159(b)(1).

Also in Pelegrini II, the Court held, among other things, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

In this case, the three VCAA letters referenced above were 
each issued well after the December 1997 RO rating decision 
that represented the initial adjudication of the veteran's 
claim for service connection for migraine headaches.  
However, bear in mind the VCAA had not yet even been enacted 
at the time of that decision.  So the RO obviously could not 
have possibly complied with the requirement set forth above 
that VCAA notice must precede the initial adjudication of the 
claim on appeal.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  Moreover, in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notices were not issued until after the 
initial adjudication in question, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2004) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right to 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication]."  (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  Failure to provide 
notice before the first adverse decision by the AOJ would not 
have the natural effect of producing prejudice, and 
therefore, prejudice must be pled as to this deficiency.))
  
The record reflects that the RO has taken sufficient measures 
to provide the veteran with detailed VCAA notice, 
notwithstanding the timing of this notice.  Notably, the RO 
has provided him with an October 2002 letter prior to the 
initial certification of this case to the Board in July 2003.  
Also, after the Board remanded the veteran's claim in April 
2004, the AMC sent to him two additional notice letters dated 
in April 2004 and December 2005, prior to the issuance of the 
December 2005 SSOC that continued the denial of the claim.  
He has not submitted any additional evidence and/or argument 
in response to any of the VCAA notice letters addressing his 
claim.  It should also be noted that the Board's April 2004 
remand, itself, discussed the significance of the duty to 
notify and assist under the VCAA as it involved the veteran's 
claim, and thus further placed him on notice as to the 
procedures for the development of his claim.  

For these reasons, the Board finds that, regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA ") (citing Pelegrini 
II, 18 Vet. App. at 122-24).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran in the development of his 
claim.  The RO has obtained the veteran's 
service medical records (SMRs), and his VA outpatient and 
hospitalization records over a period of more than two 
decades.  The RO has also arranged for him to undergo 
numerous VA examinations in connection with the claim on 
appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As 
explained below, while the RO took appropriate action to 
notify him of the most recent scheduled examination, the 
record indicates he did not appear for it.  38 C.F.R. 
§ 3.655.  In support of his claim, he has submitted various 
personal statements.  While he has previously requested the 
opportunity to testify at a hearing before RO personnel, as 
explained above, he later withdrew this hearing request.  
38 C.F.R. §§ 20.700(a); 20.704(e).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Background

The veteran's SMRs do not include any report of complaints or 
treatment for headaches.  A July 1973 report from a military 
physician indicates the veteran underwent a rhinoplasty that 
month for purposes of treatment of a bilateral nasal 
obstruction that had been present since 1969 (before 
induction into service) when he had sustained blunt trauma to 
his nose.  There is no indication he had experienced any 
headaches either prior to or since the rhinoplasty.  The 
report of his November 1975 military separation examination 
also does not contain reference to a history of having 
migraine headaches.  



Also, in response to the RO's request for additional in-
service hospitalization records dated in 1973 from the U. S. 
Naval Hospital, in Portsmouth, Massachusetts, the National 
Personnel Records Center (NPRC) indicated there were no such 
records on file for the veteran during this time period.

The report of the veteran's July 1980 inpatient treatment at 
the Underwood Memorial Hospital notes that he underwent 
arthoscopy of the right knee, for treatment of chondromalacia 
patellae in the same knee.  A physical examination conducted 
at that time indicated that there were no apparent 
neurological abnormalities.   

On VA general medical examination in October 1980, the 
examination of the head, face and neck region, as well as the 
nose, sinuses, mouth and throat region, did not reveal the 
existence of any pathology.  

Records from the Philadelphia VA Medical Center (VAMC) dated 
from May 1997 to June 2001, contain a May 1997 report from 
the neurology clinic at that facility stating that the 
veteran presented with recurrent severe migraine headaches, 
which occurred 2 to 3 times per month, and had a duration of 
between a few days and one week.  He reported that the 
condition began around 1972-73, after his induction into 
military service, and he related his headaches to noise 
exposure while working in engine rooms.  He related that in 
the past 2 to 3 years the headaches had become greater in 
severity.  The neurologist's impression was of chronic 
recurrent severe migraines with prolonged attacks, and with 
nausea, vomiting, and photo and sonophobia.  A July 1997 
treatment report again notes a report of severe migraines, 
which according to the veteran began in 1972.  He stated that 
since service, the migraines affected him 2 to 3 times per 
month, and lasted 2 to 3 days at a time.  The assessment was 
headaches, with many features atypical for migraine 
headaches, including no response to common medications 
prescribed for that condition.

The veteran underwent VA examination in October 1997 for 
neurological disorders.  He reported on examination that he 
started having headaches in late 1972.  He further stated 
that he would experience a headache one to three times per 
month.  The headaches would start at the left temporal region 
and then spread all over.  There were associated symptoms of 
photophobia, phonophobia and vomiting.  The veteran usually 
took prescription medication for this condition, and if that 
did not help, he would go to the hospital emergency room to 
obtain injections of pain relief medication.  According to 
the veteran, he had a CAT scan and an MRI done in the past, 
which were reported to be normal.  He also had an EEG done in 
the past which was reported to be normal.  Physical 
examination revealed that neurologically, the veteran was 
cognitively intact.  His pupils were equal and reactive to 
the light.  He had equal range of eye movements, and no 
nystagmus was noted.  Fundoscopic examination revealed sharp 
disk margins.  There was no facial asymmetry.  Facial 
sensations were normal.  The cranial nerves were normal.  
Motor power was 5/5 in all groups of muscles.  Reflex 
asymmetry was good.  The veteran had a normal sensory exam.  
Coordination and gait were normal.  He could tandem walk, 
walk on his heels, and walk on his toes.  Romberg was 
negative.  The veteran had good bilateral temporal artery 
pulsations and no temporal artery tenderness noted.  
The examiner's diagnostic impression was migraine headaches.   

In his September 1998 letter, a VA neurologist stated that 
the veteran had been followed at the neurology clinic for a 
history of chronic severe migraines.  According to the 
physician, the veteran suffered from frequent severe and 
protracted attacks of migraines, approximately 2 to 3 times 
per month.  These attacks often lasted for a few days, and 
were associated with nausea and vomiting.  Because of the 
severe nature of these attacks, the veteran was often 
incapacitated, and as a result, he might miss work for 
approximately two days a month.  

The additional VA outpatient records show that he continued 
to undergo treatment for intractable migraine headaches.  A 
February 1999 report indicates that the veteran recently had 
a flare-up of his headache symptoms following a head trauma 
in the workplace.  The impression was of a known patient of 
chronic intractable migraines, severe and protracted at 
times, lately feeling better and stable with outpatient 
medication.  In February 2000, the veteran reported to the 
emergency room at that facility to obtain treatment for 
severe migraine symptoms.  A November 2000 report indicates 
that the veteran had experienced one generalized seizure of 
unclear etiology that was preceded by dizziness, with no 
relapse since being on anticonvulsant therapy.  Also noted 
was a clinical assessment of known chronic and severe 
migraines that were relatively stable on the current regimen.  
The most recent report of treatment from this facility is 
dated in June 2001.
Consistent with the Board's April 2004 remand request, the 
veteran was scheduled for a VA neurological examination for 
his claimed headache condition in      October 2005, at the 
Philadelphia VAMC.  A copy of a letter from this facility 
dated that same month, shows that he failed to appear for the 
examination.  Upon the veteran's request to have the 
examination rescheduled, he was scheduled for another 
examination at a later point in October 2005.  The veteran 
was notified by mail of the new examination date, however, 
the record indicates that he did not appear for the 
examination.

Governing Laws, Regulations and Legal Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Certain conditions, such as organic diseases of the nervous 
system, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

In the case presently under consideration, the veteran's SMRs 
are negative for any reported or observed symptoms of 
migraine headaches, including when examined for separation 
from military service.  The RO has requested any available 
records of hospitalization during service that involved 
treatment of headaches, but the NPRC has indicated in 
response that the records sought are not on file.

There is no record of any diagnosis of or treatment for a 
headache condition within one-year of the veteran's discharge 
from service.  A 1980 VA examination report, while dated a 
few years after separation from service, reflects there were 
no abnormalities involving the nose, sinuses, mouth and 
throat.  There is no objective record of treatment for 
headaches until the mid-1990s.  As indicated above, the VA 
regulation governing presumptive service connection for 
diseases not otherwise established as incurred in (or 
aggravated by) service for conditions that are considered 
chronic or recurring, is applicable to claims for organic 
diseases of the nervous system.  However, service connection 
on a presumptive basis is not warranted in this instance as 
the evidence does not show the veteran's migraine headaches 
became manifest to a compensable degree within one-year after 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2005).

On review of the more recent medical findings of record, 
there are extensive VA treatment reports documenting the 
veteran's evaluation and clinical care for migraine 
headaches, beginning with a neurologist's report dated in May 
1997 (with additional records of treatment up until mid-
2001).  An October 1997 VA examiner also diagnosed the 
veteran as having migraines.  These findings tend to show 
that he at the present time has the disability claimed.  That 
notwithstanding, in order to establish service connection on 
a direct basis, there also must be evidence indicating his 
headache condition is causally related to his military 
service.  See 38 C.F.R. § 3.303(d) (providing that service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes the disease was incurred in service) 
(emphasis added).  

Here, though, the requirement of a medical nexus between the 
claimed disability and military service has not been met.  
The record does not include competent evidence of a 
relationship between diagnosed headaches and service.  In the 
only medical evidence addressing the history of migraine 
headaches, the VA neurologist evaluating the veteran in May 
1997 for his headache condition indicated he reported having 
experienced intermittent migraines since 1972, while in 
service, which he believed was due to excessive noise 
exposure; the physician's overall assessment was of 
migraines, but he did not personally address the etiology of 
them.  
Subsequent reports from the Philadelphia VAMC provide 
substantially similar findings concerning the relevant 
history of a headache condition.  But this information 
reflects the veteran's self-reported history and does not 
present a medical determination that the claimed disability 
is due to service.  See e.g., LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ("Evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence' ...[and] a bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional.").  The remaining treatment records 
for the claimed condition do not otherwise concern whether 
the veteran's migraines are related to service.  

Also keep in mind that, when the Board remanded this case to 
the RO (via the AMC) in April 2004, this additional 
development of the claim was, in part, specifically to obtain 
a medical nexus opinion concerning the cause of the veteran's 
migraines.  And unfortunately, the veteran did not appear for 
his scheduled examination in October 2005 at the Philadelphia 
VAMC (this was following his request that the examination be 
rescheduled from a date towards the beginning of October 
2005, to a date later that month).  He has not offered any 
good cause justification for his failure to report.  Thus, 
his claim must be evaluated entirely on the basis of the 
evidence already of record.  See 38 C.F.R. § 3.655 (2005).

And for the reasons discussed, there is no competent evidence 
of a relationship between the veteran's migraine headaches 
and his military service.  In the absence of evidence 
establishing such a causal relationship, service connection 
on a direct basis may not be granted.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Hickson v. West, 12 Vet. App. 274, 252 (1999); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Since the veteran is a layman, he does not have the necessary 
medical training and expertise to give a probative opinion on 
the cause of his migraines.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In summary, the competent evidence does not support the 
veteran's claim for service connection for migraines, and the 
benefit-of-the-doubt doctrine does not apply in this case 
because the preponderance of the evidence is unfavorable.  
Accordingly, the claim must be denied.  38 U.S.C.A. 5107(b);  
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for service connection for migraine headaches is 
denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


